Title: From George Washington to Brigadier General Gold Selleck Silliman, 11 March 1777
From: Washington, George
To: Silliman, Gold Selleck



Sir
Morris Town March 11th 1777

Colonel Chester delivered me your letter of the 7th instant, mentioning the appearance of some of the ennemy’s ships in the sound, and your apprehensions thereupon.
I am well convinced, there is no reason to dread the descent you speak of; and that these little desultory motions have no serious design, but are only intended to divert our attention from the important objects which ought to ingage it. It would be inconsistent with their general purpose to diminish their main body, by occupying posts, which could be of no use towards facilitating the enterprizes they more immediately have in contemplation. At any rate, I cannot think of straitening myself, where the danger is pressing and certain to give succours where there is little or nothing to apprehend. I am Sir &c.
